Case: 22-121    Document: 13     Page: 1    Filed: 02/11/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

 In re: SUNSTONE INFORMATION DEFENSE, INC.,
                     Petitioner
              ______________________

                         2022-121
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Northern District of California in No.
4:21-cv-09529-YGR, Judge Yvonne Gonzalez Rogers.
                  ______________________

                      ON PETITION
                  ______________________

    Before MOORE, Chief Judge, DYK and STOLL, Circuit
                         Judges.
MOORE, Chief Judge.
                        ORDER
     The United States District Court for the Eastern Dis-
trict of Virginia transferred SunStone Information De-
fense, Inc.’s patent infringement action to the United
States District Court for the Northern District of Califor-
nia. SunStone now petitions this court for a writ of man-
damus directing the California court to return the action to
Virginia and to set aside the transfer order. For the follow-
ing reasons, we deny the petition.
Case: 22-121     Document: 13      Page: 2    Filed: 02/11/2022




2                 IN RE: SUNSTONE INFORMATION DEFENSE, INC.




     SunStone filed this patent infringement suit in the
Eastern District of Virginia against F5 Networks, Inc. and
one of F5’s customers, Capital One Financial Corporation.
At the time of the complaint, SunStone was headquartered
in Northern California, which is also where its founder and
the patent inventor, Dr. David Ford, resided. Since the fil-
ing of the complaint, SunStone (along with Dr. Ford) moved
its operations to Ohio. SunStone does not have any offices
or employees in Virginia.
    F5, joined by Capital One, moved to transfer the case
to the Northern District of California pursuant to 28 U.S.C.
§ 1404(a). F5 noted that the accused products were de-
signed and developed by its subsidiary, Shape Security,
Inc., in Northern California, where its technical documents
were located. F5 also noted that employees knowledgeable
about the design and development of the accused products
as well as the marketing and sales of the products work
from Northern California.
     On December 7, 2021, the district court granted F5’s
transfer motion. The district court first noted that neither
party disputes that the action meets the threshold require-
ment for transfer under § 1404(a), that the action “might
have been brought” in the Northern District of California.
The district court then concluded that F5 “has satisfied its
burden of proving that transfer to the Northern District of
California is warranted based on the relevant factors in
this case.” Appx562. The district court determined that
“the convenience of the parties and witnesses favor trans-
fer because California is the center of the allegedly infring-
ing activities.” Id. For the same reason, the court here
found that the “interest of justice also tips in favor of trans-
fer.” Id. This petition followed.
    Our review is governed by the law of the regional cir-
cuit, which in this case is the United States Court of Ap-
peals for the Fourth Circuit. See In re TS Tech USA Corp.,
551 F.3d 1315, 1319 (Fed. Cir. 2008); Linnell v. Sloan, 636
Case: 22-121    Document: 13     Page: 3    Filed: 02/11/2022




IN RE: SUNSTONE INFORMATION DEFENSE, INC.                   3



F.2d 65, 66 (4th Cir. 1980) (explaining that even after
transfer, “it is settled that the choice-of-law rules of the
original forum continue to apply”). The district court’s con-
clusion regarding transfer is a question that we review on
mandamus for a clear abuse of discretion. See TS Tech, 551
F.3d at 1319; In re Ralston Purina Co., 726 F.2d 1002, 1005
(4th Cir. 1984).
    SunStone has failed to satisfy that stringent standard.
The district court made a reasonable finding that Sun-
Stone’s choice of forum was not entitled to significant
weight because the Eastern District of Virginia is not Sun-
Stone’s home forum and has no specific connection to Sun-
Stone’s infringement claims. The court here also found
that the Northern District of California was more conven-
ient and had a stronger interest in resolving this case. In
particular, the court noted that the Northern District of
California is where the accused products were designed
and developed, where a number of witnesses and evidence
are likely to be located, and where the patents-in-suit were
developed. SunStone has not shown that the court clearly
abused its discretion in reaching these determinations.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
                                 FOR THE COURT

      February 11, 2022          /s/ Peter R. Marksteiner
            Date                 Peter R. Marksteiner
                                 Clerk of Court